Citation Nr: 1115880	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-43 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1999 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran has filed a claim of service connection for posttraumatic stress disorder, asserting as one in-service stressor, a sexual assault shortly before her separation from service in May 2005.  

The service personnel records show that the Veteran was member of the Response Force at Dove Air Force Base in September 2001, following the terrorist attacks on the World Trade Center and that she was in Afghanistan in either 2002 or 2003. 

VA records document diagnoses of posttraumatic stress disorder and of major depressive disorder. A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of her condition in her application, but must be construed based on the reasonable expectations of the non- expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

Also while on appeal, VA amended 38 C.F.R. § 3.304(f), pertaining to a claimed stressor related to terrorist activity.

As further development is needed on the question of an in-service stressor and as the amended 38 C.F.R. § 3.304(f) liberalizes the evidentiary standard for an in-service stressor in certain circumstances, which are not clear that apply here, the claim is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to any psychiatric treatment since May 2005. 

2.  Send the Veteran a PTSD questionnaire so that she can identify with specificity the in-service stressor or stressors. 

3.  Afford the Veteran a VA psychiatric examination to determine: 

a).  Whether the Veteran currently has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder or both, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder is related to service. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential factors,





when the Veteran's military experience, is not more likely than any other to cause any current psychiatric disorder, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be provided to the examiner for review.

4.  After the above development is completed, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder or a diagnosis other than posttraumatic stress disorder.  If the benefit sought is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


